Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 4-5, 7, 9-10, 12-13, 15, 21, drawn to apparatus for delivering an absorbed-dose of a gaseous activating agent to a fluid, classified in A61L 2/26.
II. Claims 49, 75, 80, 84-88, 91, 94, 105, drawn to a method of treating a fluid comprising a biological liquid and/or cells, classified in A61M 1/3687.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as disinfecting laboratory ware.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms. Anita Bowles on 10/14/21 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1, 4-5, 7, 9-10, 12-13, 15, 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 49, 75, 80, 84-88, 91, 94, 105 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9-10, 12-13, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent No. 4,632,980 A to Zee, et al. (hereinafter "Zee") in view of US 2011/0031190 A1 to Latino, et al. (hereinafter "Latino").
As per claim 1, Zee discloses an apparatus for delivering an absorbed-dose of a gaseous activating agent to a fluid comprising a biological liquid and/or cells or particles derived from a biological liquid or cells (an ozone exposure system (delivering apparatus) inactivates a viral component contained in fluid blood or blood components (biologic liquids) by contact and reaction (adsorption) with a controlled amount of (absorbed dose) ozone gas (gaseous activating agent); column 1, lines 43-47, 63-67; column 3, lines 17-19, 26-33), the apparatus comprising: a gas-fluid contact device configured to engage and controllably rotate a contact member, the contact member configured to receive the fluid and to have an interior surface in contact with the received fluid (the biological material is inside glass roller bottles (received in a gas-fluid contact device) rotated at 1.5 rpm to allow reaction of the ozone with a thin film of the fluid over the rotating bottle interior surface; column 3, lines 26-33); an inlet line configured to receive a gas comprising the activating agent or consisting of the activating agent from a gas source for delivery to the contact member; an outlet line for outputting gas from the contact member (the glass roller bottle (contact member) is equipped with a special cap (inlet and outlet lines) that connects and allows the ozone gas at 2 ppm (gas comprising the activating agent) to flow through the bottles at a rate of 6 L/min (in order for the ozone to flow through the roller bottles, there must be inlet and outlet lines of some sort) to expose the biologic material and inactivate the virus; column 3, lines 41-47; column 4, lines 1-17); and a control system configured to control one or more of rotation of the contact member by the gas-fluid contact device, a flow rate of gas into the contact member, and a composition of gas flowing into the contact member (the ozone exposure system (gas-fluid contact device) includes an ozone generator that supplies ozone at about 2 ppm, 
However, Zee does not disclose further comprising: one or more first sensors for analyzing a composition of the gas from the gas source to be delivered to the gas-fluid contact device; and one or more second sensors for analyzing a composition of the gas output from the gas-fluid contact device. 
Latino discloses further comprising: one or more first sensors for analyzing a composition of the gas from the gas source to be delivered to the gas-fluid contact device (the ozone delivery system includes an inlet ozone concentration monitor 1-8 (first sensor for analyzing gas composition) that measures the ozone concentration of the gas prior to it entering the gas-fluid contacting device 1-10 (see figure 1; paragraph [0032]); and one or more second sensors for analyzing a composition of the gas output from the gas-fluid contact device (the gas leaving the gas-fluid contacting device 1-10 passes through an exit ozone concentration monitor 1-12 (second sensor for analyzing gas composition)(see  figure 1, paragraph [0032]). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus as previously disclosed by Zee, in order to have provided one or more first sensors for analyzing a composition of the gas from the gas source to be delivered to the gas-fluid contact device; and one or more second sensors for analyzing  a composition of the gas output from the gas-fluid contact device as previously disclosed by Latino, for providing an apparatus that is capable of monitoring ozone levels prior to and after an ozone treatment step to accurately measure and control how much ozone is adsorbed during the treatment in real time (Latino: paragraph [0026]).
As per claim 4, Zee, or Zee and Latino, in combination, disclose the apparatus of 
Latino discloses wherein the control system is further configured to determine a rate of gaseous activating agent absorption by the fluid based on a composition of the gas delivered to the gas-fluid contact device, a composition of the gas output from gas-fluid contact device, and a rate of flow of gas through the gas-fluid contact device (the system delivers a measured amount of ozone (gaseous activating agent) and measures an absorbed dose of ozone to control the rate of ozone absorption in a gas-fluid contacting device, as seen in example 1, where inlet and outlet ozone gas concentrations, gas and fluid flow rates are all measured, and the ozone absorbed per time interval, or ozone absorption rate, is calculated; paragraphs [0026], [0089], table 1). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus as previously disclosed by Zee, in order to have provided wherein the control system is further configured to determine a rate of gaseous activating agent absorption by the fluid based on a composition of the gas delivered to the gas-fluid contact device, a composition of the gas output from gas-fluid contact device, and a rate of flow of gas through the gas-fluid contact device as previously disclosed by Latino, for providing an apparatus that is capable of monitoring and analyzing ozone levels prior to and after an ozone treatment step, for calculating actual ozone absorption rates to help control how much ozone is adsorbed during the treatment in real time (see Latino: paragraph (0026]).
As per claims 5, Zee and Latino, in combination, disclose the apparatus of claims 
Latino discloses wherein the control system is further configured to alter a composition of the gas delivered to the gas-fluid contact device or a flow rate of the gas delivered to the gas-fluid contact device based, at least in part, on the determined rate of gaseous activating agent absorption by the fluid (the system provides control of the ozone absorption rate by controlling and measuring accurate amounts for ozone and the flow of the fluid to be treated, as seen in examples 1-3, where three different initial ozone concentrations of 300, 600 and 900 ppmv provide three different ozone absorption rates (see paragraphs [0026], [0089]-[0091]; tables 1-3). 
It would have been obvious to a person of ordinary skill in the art, at the lime of the invention, to have modified the apparatus as previously disclosed by Zee, in order to have provided wherein the control system is further configured to alter a composition of the gas delivered to the gas-fluid contact device or a flow rate of the gas delivered to the gas-fluid contact device based, at least in part, on the determined rate of gaseous activating agent absorption by the fluid.as previously disclosed by Latino, for providing an apparatus that is capable of monitoring, analyzing and controlling ozone levels prior to an ozone treatment step, to help control how much ozone is adsorbed during the treatment in real time (see Latino: paragraph (0026]).
As per claims 7 and 15, Zee and Latino, in combination, disclose the apparatus of claim 1, and Zee discloses further comprising the gaseous activating agent absorbed by the fluid during the rotation or oscillation (ozone gas (activating agent) at about 2 ppm is flowed through the bottles at 6 L/min to react with the contaminated blood (absorption) while the bottle is rotated at 1.5 rpm; column 3, lines 17-19, 26-33, 41-47). 

Latino discloses a control system configured to determine a total amount of the gaseous activating agent absorbed by or reacted with the fluid (the system delivers a measured amount of ozone and measures an absorbed dose of ozone to control the rate of ozone absorption in a gas-fluid contacting device, as seen in example 1, where inlet and outlet ozone gas concentrations, gas and fluid flow rates are all measured, and the ozone absorbed per time interval, as well as total ozone amount absorbed, is calculated; paragraphs [0026], [0089], Table 1). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus as previously disclosed by Zee, in order to have provided the control system configured to determine a total amount of the gaseous activating agent absorbed by the fluid as previously disclosed by Latino, for providing a an apparatus capable of monitoring ozone levels prior to and after an ozone treatment step to accurately measure and control both the rate and total amount at which ozone is adsorbed during the treatment (see Latino: paragraph [0026]).
As per claims 9-10, Zee and Latino, in combination, disclose the apparatus of claim 1,  and Zee discloses further comprising a control system configured to determine the gaseous activating agent absorbed by the fluid during the rotation or oscillation (ozone gas (activating agent) at about 2 ppm is flowed through the bottles at 6 L/min to react with the contaminated blood (absorption) while the bottle is rotated at 1.5 rpm; column 3, lines 17-19, 26-33, 41-47). 
Zee does not disclose the control system further configured to continuously or periodically determining a current total amount of gas absorbed by or reacted with the fluid during rotation of the contact member and cease delivering gas based on the 
Latino discloses a control system configured to continuously or periodically determining a current total amount of gas absorbed (the system delivers a measured amount of ozone and measures an absorbed dose of ozone to control the rate of ozone absorption in a gas-fluid contacting device, where inlet and outlet ozone gas concentrations are measured in real-time (continuously), and the total ozone absorbed is calculated and cease delivering gas (see paragraphs [0026), [0032], [0089]. Table 1). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method as previously disclosed by Zee, in order to have provided continuously or periodically determining the total amount of gas absorbed and ceasing gas delivery as previously disclosed by Latino, for providing a apparatus that is capable of monitoring ozone levels prior to and after an ozone treatment step to accurately measure and control the rate at which ozone is adsorbed in real-time during the treatment (see Latino: paragraph [0026]).
As per claims 12-13, Zee discloses the apparatus of claim 1, but Zee does not disclose further comprising: the control system is configured to continuously or periodically determine a current estimate of total gaseous activating agent contact time required to achieve absorption of or reaction by a total pre-specified amount of the gaseous activating agent i.e. total exposure time required to obtain a desired total absorption amount of the gas by the fluid, and based at least in part on the estimated total exposure time required, altering the estimated total exposure time required by adjusting one or more of: a rate of oscillation or rotation of the contact member, a rate of flow of gas into the contact member, and a concentration of gas flowing into the contact member. 
Latino discloses a control system configured to determine a current estimate of 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus as previously disclosed by Zee, in order to have provided determining an estimated total exposure time required to obtain a desired total absorption amount of the gas by the fluid, and based on the estimated total exposure time required, altering the estimated total exposure  time required by adjusting one or more of: a rate of oscillation or rotation of the contact member, a rate of flow of gas into the contact member, and a concentration  of gas flowing into the contact member as previously disclosed by Latino, for providing an apparatus that is capable of adjusting ozone concentrations, and gas and liquid flow rates, using gas monitoring techniques that allow control of gas concentrations and flow rates for optimizing the overall time required to treat contaminated liquids efficiently with ozone gas.

Latino discloses wherein the apparatus is configured to alter a rotation rate or an oscillation rate of the contact member based, at least in part, on the determined rate of gaseous activating agent absorption by the fluid (the system utilizes a variable pitch platform gravity fed device (contact member) (see Figure 4; Examples 1-2) where the interface time can be adjusted by changing the pitch of the platform plates that direct the back-and-forth flow of the fluid (alter an oscillation rate) through the device, so that changing the interface time for a given feed gas concentration and flow rate would alter the ozone absorption rate; paragraphs [0026], [0028]. [0055], [0085]-[0086]). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus as previously disclosed by Zee, in order to have provided wherein the apparatus is further configured to enable at least a portion of the gas-fluid contact device that engages the contact member to be rotatably or pivotably tilted to facilitate removal of the fluid from the contact member via gravity disclosed by Latino, for providing an apparatus that is capable of monitoring, analyzing and controlling ozone levels and interface contact time during an ozone treatment step, to help control how much ozone is adsorbed during the treatment in real time (see Latino: paragraph [0026]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
10/22/21